Simmons, C. J.
1. In charging the jury in a criminal case upon the subject of dying declarations it is not error to give the reasons why such declarations are admissible, to wit, that the theory of the law is “that a man would be just as sure to make a truthful statement when he is in the article of death, *196and when he knows that he is soon to leave this world and enter upon the next world, . . as if he were under the sanctity of an oath.” Nor was this, when considered in connection with the whole charge, an expression of opinion as to the weight and sufficiency- of the testimony.
Submitted April 23,
Decided May 10, 1904.
Indictment for murder. Before Judge Spence. Decatur superior court. February 16, 1904.
W. B. Sheffield, for plaintiff in error. John 0. Hart, attorney-general, and W, JS, Wooten, solicitor-general, contra.
2. The evidence, though by no means clear, was sufficient to sustain the verdict. Judgment affirmed.

All the Justices concur.